Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered June 6, 2006, which, to the extent appealed from, granted plaintiff’s motion to dismiss the first affirmative defense and counterclaims for legal malpractice and breach of fiduciary duty, unanimously reversed, on the law, without costs, the motion denied and the first affirmative defense and counterclaims reinstated.
On this record it cannot be determined as a matter of law whether the scope of plaintiffs obligations ever expanded, what those obligations might have encompassed, when those obligations might have arisen, and what type of settlement was effected in the dispute over the cooperative apartment. The record does not support a finding that any of the counterclaims was “conclusively controverted” (see Leon v Martinez, 84 NY2d 83, 88 [1994]). Absent compelling and unequivocal documentary evidence delineating these issues and others, it was error to dismiss the counterclaims under CPLR 3211 (a) (1) (see Goshen v Mutual Life Ins. Co. of N.Y., 98 NY2d 314, 326 [2002]). Concur—Lippman, P.J., Andrias, Williams, Buckley and Kavanagh, JJ.